EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guy Birkenmeier on 9/15/2021.

The application has been amended as follows: 

In the specification:
The following new section has been added after line 10 on page 1:
SEQUENCE LISTING	
This application contains a Sequence Listing which has been filed electronically in ASCII text format and is incorporated herein by reference in its entirety.  The ASCII text file, created on October 17, 2017, is named NEB-374-381-CIP-2-US_ST25.txt and is 74,303 bytes in size.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment filed 7/12/2021 obviates all of the rejections of record and places the application in condition for allowance.
st full paragraph).  As NaCl concentration is increased even lower amounts of biotin is released (e.g., page 504, right column, 1st full paragraph; Fig. 3B).  Thus, one would have no reason or motivation to increase the salt concentration to 150 mM-350 mM during elution of the method of Jendrisak et al.  The prior art does not teach or suggest the modification of cap structures or other GMP structure added to the 5’ end of an RNA with an affinity tag that provides for predictable elution of a tagged RNA at salt concentration in the range of 150 mM-350 mM.  Thus, the claimed invention is free of the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699